Citation Nr: 0014441	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-06 851A	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 6, 1998 Board of Veterans' Appeals 
decision which held that new and material evidence had not 
been presented to reopen a claim for service connection for a 
psychiatric disorder was clearly and unmistakably erroneous.

2. Whether a January 6, 1998 Board of Veterans' Appeals 
decision which held that entitlement to service connection 
for a pulmonary disorder, claimed as chronic obstructive 
pulmonary disorder (COPD) and pulmonary tuberculosis was not 
warranted was clearly and unmistakably erroneous.

3. Whether a January 6, 1998 Board of Veterans' Appeals 
decision which held that entitlement to benefits under 38 
U.S.C. § 1151 for pain in the arm and back, shortness of 
breath, a gastrointestinal disorder, a prostate disorder, a 
kidney disorder, and residuals of cerebrovascular accident 
(CVA), claimed as due to left thoracotomy was not warranted 
was clearly and unmistakably erroneous.

4. Whether a January 6, 1998 Board of Veterans' Appeals 
decision which held that entitlement to an increased 
evaluation for a left eye disorder, currently evaluated as 10 
percent disabling, was not warranted was clearly and 
unmistakably erroneous.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to 
September 1951, and from March 1952 to October 1953.  

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's January 
1998 decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400 
(1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-
98).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  In a decision dated January 6, 1998, the Board found that 
no new and material evidence had been presented to reopen a 
claim for a psychiatric disorder, and denied entitlement to 
an increased evaluation for a left eye disorder, entitlement 
to service connection for a pulmonary disorder, claimed as 
chronic obstructive pulmonary disorder (COPD) pulmonary 
tuberculosis, and entitlement to benefits under 38 U.S.C. 
§ 1151 for pain in the arm and back, shortness of breath, a 
gastrointestinal disorder, a prostate disorder, a kidney 
disorder, and residuals of cerebrovascular accident (CVA), 
claimed as due to left thoracotomy.

2.  The facts as they were known at the time of the Board 
decision of January 6, 1998 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of January 6, 1998 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The Board's January 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400- 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in January 1998 committed CUE.  The Board 
notes that the veteran's representative has styled the issues 
in this claim of CUE as including claims of new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, entitlement to service connection for a 
pulmonary disorder, claimed as chronic obstructive pulmonary 
disorder (COPD) and pulmonary tuberculosis,  and entitlement 
to benefits under 38 U.S.C. § 1151 for pain in the arm and 
back, shortness of breath, a gastrointestinal disorder, a 
prostate disorder, a kidney disorder, and residuals of 
cerebrovascular accident (CVA), claimed as due to left 
thoracotomy.

The veteran, in his motion for review of the January 1998 
Board decision, mentioned a claim for an increased evaluation 
for a left eye disorder and entitlement to benefits pursuant 
to 38 U.S.C. § 1151 for residuals of CVA.  While the veteran 
has put forth assertions that the Board erred in fact or law 
on his motion for review, the veteran's representative has 
failed to allege any such errors regarding the additional 
issues included in the informal hearing presentation.  38 
C.F.R. § 20.1404(b) provides that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal and or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirements of the previous sentence.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be denied.  The Board finds that no 
CUE has been shown regarding the issues of new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, entitlement to service connection for a 
pulmonary disorder, claimed as chronic obstructive pulmonary 
disorder (COPD) and pulmonary tuberculosis, and entitlement 
to benefits under 38 U.S.C. § 1151 for pain in the arm and 
back, shortness of breath, a gastrointestinal disorder, a 
prostate disorder, a kidney disorder, claimed as due to left 
thoracotomy, as no error of fact or law has been alleged or 
shown.

Regarding the veteran's assertion of CUE in his claim for an 
increased rating for a left eye, he has provided as argument 
a copy of a VA opthamological record dated November 5, 1993.  
This report indicates that his left eye was examined and 
noted to have a chorioretinal scar.  Vision was noted to be 
20/30 and 20/40, however it was not indicated for which eye 
these values were recorded.  He was noted to have a 
quadrantic visual field defect.  The impression was:  (1) old 
chorioretinitis left (2) visual field defect of neurologic 
origin.  The veteran stated that VA found that there was no 
evidence of any scars due to chorioretinitis and that his eye 
problems were secondary to CVA.  He argued that the November 
5, 1993 report showed scarring and severe visual field 
defects.

The Board's January 1998 decision noted that choroiditis and 
retinitis, under 38 C.F.R. § 4.84, Diagnostic Codes 6005 and 
6006, when in chronic form, are to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

Service connection has been in effect since October 1982, 
when a 10 percent evaluation was assigned.  This was done 
under the provisions of Diagnostic Codes 6005-6006-6011 of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The rating was based primarily on the 
veteran's service medical records and the report of an April 
1983 VA examination.  

The Board noted that a review of the service medical records 
reflected that the veteran was seen for chorioretinitis of 
the left eye in June 1953.  It was noted to be acute and 
cause was undetermined.  On VA examination in  April 1983, 
the veteran had a chorioretinitis scar in his left eye.  

VA examination in October 1993 revealed that the veteran had 
experienced a parietal occipital infarct from a CVA resulting 
in a quadrant defect of his visual field.  The Board noted 
that since service connection was not in effect for the CVA, 
nor were benefits warranted under the provisions of 38 
U.S.C.A. § 1151, a rating based on impaired field of vision 
would incorporate impairment due to nonservice-connected 
disability which is prohibited under 38 C.F.R. § 4.14 (the 
use of manifestations from nonservice-connected disability in 
establishing the service-connected evaluation is to be 
avoided).  

The October 1993 VA ophthamalogical examination noted that 
the veteran related a history of core retinitis scars but on 
examination his eyes did not dilate well, and no such 
scarring was visualized.  There was otherwise no indication 
of active pathology.  

On the VA October 1993 ophthamalogical examination the 
veteran's corrected near visual acuity was 20/40+ in the 
right eye and 20/40 - in the left eye and his corrected 
distant visual acuity was 20/25 in the right eye and 20/30 in 
the left eye.  It was noted that he had severe hyperopia with 
modest stigmata correction but his present refractive status 
was unchanged.  

Here, the veteran's worse measure of visual acuity was his 
corrected near visual acuity which was 20/40 in each eye.  
Under applicable rating criteria, when vision in one eye is 
20/40 and vision in the other eye is also 20/40, a 
noncompensable evaluation is warranted.  

To warrant a compensable evaluation there would have to be 
visual acuity in one eye of 20/50 with visual acuity in the 
other eye of 20/40 or 20/50; or visual acuity in one eye of 
20/70 with visual acuity in the other eye of 20/40.  
Diagnostic Codes 6078 and 6079.  

The Board concluded that the veteran did not meet the 
scheduler requirements for even a 10 percent evaluation on 
the basis of impaired visual acuity.  Rather, the 10 percent 
was apparently assigned on the basis or residual scarring or 
as the minimal evaluation for active pathology, even though 
the chorioretinitis was not shown to be active.  Accordingly, 
an evaluation in excess of 10 percent was denied.  

Regarding the veteran's claim for benefits pursuant to 38 
U.S.C. § 1151 for residuals of a CVA, the Board noted that in 
November 1991, the Court invalidated 38 C.F.R. § 3.358 
(c)(3), one of the enabling regulations under 38 U.S.C.A. 
§ 1151, on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Court's decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552, 556 (1994).  Thereafter, the Secretary of the VA 
(Secretary) sought an opinion from the Attorney General of 
the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  On March 
16, 1995, amended regulations were published deleting the 
fault or accident requirement of 38 C.F.R. § 3.358, in order 
to conform with the Supreme Court's decision.  

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  The provisions of 
38 C.F.R. § 3.358(b)(2) provide that compensation is not 
warranted for the continuance or natural progress of a 
disease or injury and 38 C.F.R. § 3.358(c)(3) now provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  The necessary consequences are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.  

Here, it is clear that the version of the law prior to the 
recent amendment is more favorable since it does not require 
an element of fault on the part of VA, and this version was 
applied in the Board's January 1998 decision.  

Prior to reaching a determination on the merits of the claim, 
the Board noted that 38 U.S.C.A. § 5107(a) requires that a 
well grounded claim be submitted.  That threshold 
determination requires an inquiry as to whether the claim is 
plausible, i.e., meritorious on its own or capable of 
substantiation.  It need not be conclusive but only possible 
under 38 U.S.C.A. § 5107(a).  Murphy, supra.  To be well 
grounded, a claim must be accompanied by evidence which must 
be more than just an allegation.  A claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak, supra.  

Because of the Court's holding in Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993) that competent medical evidence is 
required to show that a claim is plausible or possible when 
the determinative issue involves medical causation or a 
medical diagnosis, in a claim for benefits under 38 U.S.C.A. 
§ 1151 a veteran must submit medical evidence that current 
disability is the result of VA surgery or treatment, his own 
statements are not competent evidence of medical causation 
under Espiritu v. Derwinski, 2 Vet. App. 423 (1995).

The quality and quantity of evidence for well groundedness of 
necessity depends upon the issue presented.  Where the 
determinative issue is one involving medical causation, 
etiology or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Because lay persons are not competent to offer medical 
opinions or competent medical evidence, lay assertions of 
medical opinion, diagnosis or causation cannot constitute 
evidence to render a claim well grounded.  Grottveit, supra; 
Tirpak, supra; Magana v. Brown, 7 Vet. App. 224, 227 (1994); 
and Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The evidentiary assertions by the veteran and the supporting 
evidence must be accepted as true for the purpose of 
determining whether a claim is well grounded, except where 
such assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, lay persons may 
render competent evidence as to visible signs and symptoms 
but not as to medical etiology or causation because they lack 
the medical education, training, and expertise to do so.  
Espiritu, supra (see also Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994)).  

VA outpatient treatment records reflect that in October 1973, 
an upper gastrointestinal X-ray series revealed a hiatal 
hernia with pylorospasm.  

Private clinical records of 1982 reflect that the veteran was 
being followed on a regular basis for several disabilities, 
including COPD, an enlarged prostate, and hypertension.  

The veteran underwent VA examination in December 1982.  On 
that occasion, he complained of shortness of breath, frequent 
heartburn, and burning in his stomach.  Clinical evaluation 
of the digestive system was normal.  On evaluation of the 
cardiovascular system, hypertension was indicated.  

On VA examination in 1983,  the veteran complained of pain 
and an infection in the left side of his chest.  

An April 1983 record from the Doctors Hospital reflects that 
the veteran related having had problems with his prostate 
since he was 18, and he had had hemorrhoids for several 
years.  The impressions, after examination, were internal and 
external hemorrhoids and prostatitis.  

A VA intravenous pyelogram in May 1983 revealed, in part, a 
normal appearing left kidney but minimal cortical atrophy of 
the mid-pole of the right kidney.  The impressions were 
probable papillary necrosis of the right kidney and prostatic 
enlargement.  

In written correspondence dated in December 1983, Kirk J. 
David, M.D., reported that on physical examination of the 
veteran in December 1983, his blood pressure was 210/100.  
There was regular heart sinus and rhythm.  Physical 
examination of the abdomen was negative.  The diagnosis was 
infrascapular left subcutaneous lipoma.  

After a VA work-up revealed a mass of the left lung, the 
veteran underwent VA hospitalization in November 1990 with 
removal of a left lung granuloma which looked like 
tuberculosis.  He had a left thoracotomy wedge resection of 
the superior segment of the left lower lobe.  The 
postoperative diagnosis was left lung mass.

The veteran was transferred to another VA medical facility in 
November 1990 at which time it was noted that he had had 
positive tests for purified protein derivative (of 
tuberculin) and acid fast bacilli.  The diagnosis of a frozen 
section of removed tissue was necrotizing granuloma.  The 
veteran was started on a regimen of anti-tuberculosis 
medication.  The discharge diagnoses included pulmonary 
tuberculosis; asthma, by history; and hypertension.  

A February 1991 VA computerized tomographic scan of the 
veteran's head revealed evidence suggesting an apparently 
acute infarct of the left posterior parietal and of left 
external capsule region, of undetermined age, without 
evidence of hemorrhage.  

The discharge summary of VA hospitalization of January and 
February 1992 reflects that the veteran had received anti-
tuberculosis treatment for 1 year following VA 
hospitalization in November 1990.  The discharge diagnoses, 
in pertinent part, were essential hypertension, status post 
left lower lobe lobectomy (wedge resection),  treatment for 
tuberculosis, COPD, and small polyps of the sigmoid and 
transverse colon.  

VA X-rays of the veteran's lumbar spine in February 1992 
revealed slight mid-lumbar scoliosis, and X-rays in April 
1992 revealed mild degenerative changes.  

A November 1992 opinion from a VA physician states that 
frozen sections of the tissue removed during VA surgery in 
November 1990 revealed caseating granuloma with giant cells 
and necrosis consistent with active tuberculosis and that the 
thoracotomy was not unnecessary.  

On VA general medical examination in October 1993, it was 
reported in the medical history that the veteran experienced 
a cerebrovascular accident secondary to cerebral embolism 
from, believed to be, a pulmonary source.  It was also noted 
that he underwent an intravenous pyelogram which revealed 
benign prostatic hypertrophy but no kidney pathology.  The 
veteran had left neck and chest discomfort secondary to 
adhesions from his left thoracotomy.  The left chest and left 
side of his neck were painful and the pain was aggravated by 
motion.  


Analysis

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The correct facts 
of record as they were known at the time of the Board's 
January 1998, show that the veteran had a diagnosis of old 
chorioretinitis of the left eye.  Scarring was noted.  

The veteran's argument for CUE, with regard to his claim for 
an increased rating for a left eye disorder, is essentially 
that the Board did not mention the report of November 5, 
1993, which he claims shows severe vision field defects and 
scarring.  The record shows, however, that the VA report 
shown by the veteran was contained within the claims folder, 
and was considered by the Board.  Although the findings are 
not described in the body of the decision. 

The Board notes that a complete review of the evidence 
indicates that Board did consider the evidence cited by the 
veteran, and did cite in the decision other evidence which 
showed very similar findings.  The veteran has not shown that 
the January 1998 decision contained CUE, he has merely 
disagreed with the Board's weighing of the evidence.  He has 
pointed out evidence he considered significant and has put 
forth his views regarding it.  This disagreement over the 
relative merit of various medical records does not amount to 
CUE.

The veteran's argument for CUE, with regard to his claim for 
benefits pursuant to 38 U.S.C. § 1151 for residuals of CVA is 
that his thoracotomy was unnecessary, and that his CVA was 
caused by his thoracotomy.  The veteran has submitted 
duplicates of VA medical records which were reviewed prior to 
the January 1998 Board decision.  These records show findings 
of a left posterior parietal infarct which appeared acute, 
and of the left external capsule region, age indeterminate, 
without evidence of hemorrhage.  Additional records cited by 
the veteran indicate that his thoracotomy revealed samples 
which were negative for tuberculosis and evidence of tumor.  
Records, not cited in the January 1998 Board decision, show a 
chest X-ray examination on November 16, 1990.  It was noted 
that increased opacity in the left base may reflect post 
operative hemorrhage.  

A review of the record shows that the Board denied the 
veteran's claim for benefits pursuant to 38 U.S.C. § 1151 for 
residuals of CVA because there was no medical nexus between 
the thoracotomy and the CVA.  The Board noted that the only 
evidence suggestive of a relationship was the veteran's 
opinion, which was not competent.  In his argument for CUE, 
the veteran has basically re-stated his contentions, and has 
not provided any competent medical evidence of a nexus.  
Although a review of the November 16, 1990 chest X-ray 
examination report, and the report of the October 1993 VA 
examination report, which showed a history of CVA believed 
due to be of pulmonary origin, may suggest that the veteran's 
claim was plausible, and therefore could possibly have been 
determined to be well-grounded, it must be noted that the 
Court has stated that even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The 
veteran has presented evidence and argument, to the effect 
that he believes that the evidence indicates that his CVA was 
secondary to his thoracotomy, however, although the evidence 
may suggest that his theory is perhaps plausible, it does not 
indicate a likelihood that would result in a different 
result.  There remains no professional medical opinion or 
evidence of a nexus.  Therefore, the veteran's claim of error 
does not, as noted above, rise to the level of CUE.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of January 1998 were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time of the Board decision of January 
1998 were correct and it has not been shown otherwise.  The 
Board considered all pertinent documentary evidence.  No 
relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in January 1998, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of January 6, 1998 have not been met.


ORDER

There was no CUE in the January 6, 1998 decision wherein the 
Board denied entitlement to an increased evaluation for a 
left eye disorder, entitlement to service connection for a 
pulmonary disorder, claimed as chronic obstructive pulmonary 
disorder (COPD) pulmonary tuberculosis, and entitlement to 
benefits under 38 U.S.C. § 1151 for pain in the arm and back, 
shortness of breath, a gastrointestinal disorder, a prostate 
disorder, a kidney disorder, and residuals of cerebrovascular 
accident (CVA), claimed as due to left thoracotomy, 
accordingly, that decision should not be revised or reversed.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals

 


